DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2 and 4-5 are objected to because of the following informalities:  
Claim 2 Lns.5-6: the Office recommends Applicant to consider amending the clause “wherein a portion of the structural frame having a substantially U-shaped cross section” to recite “wherein [a portion]--the part-- of the structural frame having a substantially U-shaped cross section”.  The Office notes that the clause as originally presented makes it unclear as to whether or not the claimed “a portion” of claim 2 can overlap/include the “part” of claim 1.  Based on Applicant’s figures and specification, it appears as though the “part” of the structural frame of claim 1 and the “portion of the structural frame” of claim 2 are the same element.
Claim 2 Ln.6: the clause “a ventilation direction” should be amended to recite “the ventilation direction” since the antecedent basis is already established in line 3 of the claim.
Claim 4 Ln.2: the clause “an exhaust port” should be amended to recite “the exhaust port” since the antecedent basis for the “exhaust port” is established in line 8 of claim 1.
Claim 5 Ln.2: the clause “wherein the structural frame includes a plurality of exhaust ports” should be amended to recite “wherein the structural frame includes the exhaust port, and wherein the exhaust port includes a plurality of exhaust ports” in order to establish a clear relationship between the exhaust port of claim 1 and the plurality of exhaust ports of claim 5 (i.e., make it clear that the plurality of exhaust ports of claim 5 are referring back to the exhaust port of claim 1) as described in page 9 of Applicant’s specification.  For the purposes of examination, the clause was interpreted as: “wherein the structural frame includes the exhaust port, and wherein the exhaust port includes a plurality of exhaust ports”.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terakawa (JP 2017161623) (of record, cited in the IDS, including Original Document).

See next page→
Regarding claim 1, Terakawa discloses (Figs.1-5, 8-10, and 12)1:
An apparatus (See Figs.1-2 and 5) comprising: a body (11), an object (61 and/or 90) to be cooled (See Abstract); a unit (76) disposed detachably from the body (11) of the apparatus (See Figs.1-2 and 5); a structural frame (71, 72, and 77) constituting a part of the body (11) or the unit (76) (See Fig.2 and Pg.6, Par.3, Lns.4-5: the structural frame unit 71, 72, 77 are a part of the unit 76), and a ventilation duct (82) including a plurality of ducts (82a and 82c) connected to each other (See Fig.4), the ventilation duct (82) being configured to guide air sucked from outside of the body (11) through an intake (93) of the body (11) to an exhaust port (87 and 88 define the exhaust port) to blow the air to the object to be cooled (61 and/or 90) (See Pg.6, Par.2, Lns.5-6: exhaust port 88 blows air to the object to be cooled 90), the structural frame (71, 72, and 77) having a part (77) used as a part of at least one of the plurality of ducts (82a and 82c) (Fig.3: the part 77 of the structural frame is used as a part of the duct 82a and duct 82c).
Regarding claim 3, Terakawa further discloses:
Wherein the object to be cooled (61 and/or 90) is provided on the structural frame (71, 72, and 77) (Fig.10: the object 90 is provided on portion 77 of the structural frame 71, 72, 77).
Regarding claim 4, Terakawa further discloses:
Wherein the at least one of the plurality of ducts (82a and 82c) includes the exhaust port (87 and 88 define the exhaust port) being open toward the object to be cooled (61 and/or 90) (Figs.4 and 10: the duct 82c includes the exhaust 88 that is open toward the object to be cooled 90).
Regarding claim 5, Terakawa further discloses:
Wherein the structural frame (71, 72, and 77) includes the exhaust port (87 and 88 define the exhaust port) (Fig.4: the exhaust 87,88 are provided on the duct 82 which is mounted on the base 77, and thus the frame 71,72,77 will include the exhausts 87,87 via the base 77), and wherein the exhaust port (87 and 88 define the exhaust port) includes a plurality of exhaust ports (See Fig.10) at positions spaced apart from each other in a ventilation direction of the air (Fig.10: the exhaust ports 87, 88 are space apart from each other along the ventilation direction of the air), and wherein an opening area of at least one (88) of the plurality of exhaust ports (87 and 88) is larger than an opening area of another one (87) of the plurality of exhaust ports (87 and 88) (Fig.8: opening area of 88 is larger than that of 87).
Regarding claim 6, Terakawa further discloses:
Wherein the object to be cooled (61 and/or 90) is a powder carrier pipe (See Abstract: object to be cooled 61, 90 transports/conveys a powder and can thus be reasonably be considered to be a power carrier pipe.  Furthermore, the structure of the object to be cooled 61, 90 is substantially the same as the object to be cooled 71,72 shown in figure 3 of Applicant’s figures) including a conveyance member (63) configured to convey powder (See Abstract), and wherein the at least one of the plurality of exhaust ports (88) is open toward a portion of the powder carrier pipe corresponding to an end of the conveyance member or a switching portion (See Figure Below) at which a conveyance direction (See Figure Below) of the powder carrier pipe (61 and/or 90) is switched.

See next page→

    PNG
    media_image1.png
    650
    897
    media_image1.png
    Greyscale

Regarding claim 7, Terakawa further discloses:
A fan (81) configured to suck air (See Fig.3, See Pg.6, Par.1, Lns.5-6, and Pg.6 Par.4 Lns.1-2) into the ventilation duct (82).
Regarding claim 9, Terakawa further discloses:
A heat source (53) configured to raise a temperature inside the apparatus (See Figs.1-2) (See Pg.3, Par.11 Ln.1), wherein the object to be cooled (61 and/or 90) is disposed in a vicinity (See Figs.1 and 10: the objects 61, 90 are within the vicinity of the heat source 53) of the heat source (53).
Regarding claim 10, Terakawa further discloses:
An image forming apparatus (1) comprising: the apparatus according to claim 1 (See Rejection of Claim 1 above); and an image forming device (5).
Allowable Subject Matter

Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 2, and at least in part, because claim 2 recites the limitations: “wherein a portion of the structural frame having a substantially U-shaped cross section substantially orthogonal to a ventilation direction is fitted to the fitted member to form the at least one of the plurality of ducts”.
The aforementioned limitations, in combination with all remaining limitations of respective claim 2, are believed to render the combined subject matter of claims 1 and 2, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
The Office notes that although the Terakawa reference further discloses wherein the at least one of the plurality of ducts (82a and 82c) includes a fitted member (See Figure Below) having a substantially U-shaped cross section substantially orthogonal to a ventilation direction of the air (See Figure Below), the reference fails to disclose the aforementioned allowable limitations of claim 2.

See next page→

    PNG
    media_image2.png
    876
    838
    media_image2.png
    Greyscale

Furthermore, none of the other prior art references of record, alone or in combination, are believed to teach or suggest the aforementioned allowable limitations of claim 2.
Finally, absent impermissible hindsight and/or without rendering the Terakawa reference inoperable for its intended purpose, there appears to be no reason as to why one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would modify the Terakawa reference such that the structural frame has a U-shaped cross section that is substantially orthogonal to the ventilation direction and fitted to the fitted member as claimed in claim 2.  Therefore, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention of claim 2 unpatentable as claimed, subject to the obviation of the objections noted above
Regarding claim 8, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1, 7, and 8, and at least in part, because claim 8 recites the limitations: “a partition isolating the temperature detector from the exhaust port”.
The aforementioned limitations, in combination with all remaining limitations of respective claim 8, are believed to render the combined subject matter of claims 1, 7, and 8, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.
Although the other prior art references of record teach a temperature sensor/detector that is placed near an object to be cooled, none of the prior art references of record, taken alone or in combination, teach a partition that isolates the temperature detector from an exhaust port.  Therefore, none of the prior art references of record, taken alone or in combination, are believed to render the claimed invention of claim 8 unpatentable as claimed, subject to the obviation of the objections noted above.
Finally, the Office has not identified any double patenting issues.

See next page→

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other image forming devices that utilize a temperature sensor (US 20200207121, US 20200130350, US 9377756, JP 2011043532), other electronic device that utilize a plenum and temperature sensors (US 10410464, JP 2016167496), or other image forming devices that utilize a fan and air duct (US 20170003647, US 7558060).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: the word duct means “a pipe, tube, or channel that conveys a substance” (https://www.merriam-webster.com/dictionary/duct).  Therefore, the broadest reasonable interpretation for the word “duct” includes any channel/passageway/aperture that conveys a substance like coolant or a cooling airflow.